DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 9 recites “a WUR power saving mode” which seems to refer to “a WUR power saving mode” in line 6, if it is true, change line 9 to read “the WUR power saving mode”.
In claim 3 line 8 recites “the station” which lacks antecedent basis.
Claims 2 and 4-7 are rejected because they depend on claims 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,924,462 B2, hereinafter “Huang”) in view of Min et al. (US 2016/0374018 A1, hereinafter “Min”).
Regarding claim 1, Huang discloses an operation method of a station in a wireless local area network (LAN) based communication system (see Figure 1, column 1 lines 61-66, High Efficiency Wireless Local Area Network), the station comprising a primary connectivity radio (PCR)  (see Figure 4, 420 is a primary connectivity radio, column 9 lines 7-26, 802.11 and a wake-up receiver (WURx) (see Figure 4, 425, column 9 lines 7-26, LP-WUR), the PCR operating in a wake-up state in a PCR state (normal state) and operating in a sleep state in a wake-up radio (WUR) state (see column 9 lines 20-24, turns on primary connectivity radio 420), and the operation method comprising: performing a WUR power saving mode negotiation with an access point to perform a power saving operation using the WURx (see column 9 lines 34-42, column 10 lines 26-37, negotiate and set up the LP-WUR parameters with the transmitter); when the WUR power saving mode negotiation is completed, transitioning an operation mode of the station to a WUR power saving mode (see column 10 lines 26-37); receiving a wake-up packet instructing to wake up the PCR (see column 9 lines 17-23, wake-up packet to wake-up PCR or 420), and receiving a data frame from the access point through the PCR (see column 9 lines 23-26, receiving data packets from transmitter or AP). Huang discloses all the subject matter but fails to mention explicitly in response to the wake-up packet, transmitting to the access point a response frame indicating that the station operates in the PCR state through the PCR. However, Min from a similar field of endeavor discloses in response to the wake-up packet, transmitting to the access point a response frame indicating that the station operates in the PCR state through the PCR (see para. 0145, response frame from wakeup Rx station). Thus, it would have been obvious to one ordinary skill in the art before the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Min as applied to claim 1 above, and further in view Yang et al. (US 2017/0272976 A1, hereinafter “Yang”) and Tzannes et al. (US 2004/0047296 A1, hereinafter “Tzannes”).
Regarding claim 2, Huang discloses wherein the wake-up packet includes a legacy preamble, the legacy preamble includes a short training field (STF), a long training field (LTF), a signal (SIG) field (see column 3 lines 31-48, HEW packet). Huang and Min disclose all the subject matter but fails to mention WUR physical layer convergence protocol (PDCP) protocol data unit (PDU). However, Yang from a similar field of endeavor discloses WUR physical layer convergence protocol (PDCP) protocol data unit (PDU) (see para. 0109-0111). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Yang packet convergence protocol scheme into Huang and Min wake-up packet. The method can be implemented in a packet transmitter. The motivation of doing this is to efficiently transmit data. Huang, Min and Yang disclose all the subject matter but fails to mention binary phase shift keying (BPSK)-mark field, and the BPSK-mark field includes an identifier of the station.. However, Tzannes from a similar field of endeavor discloses binary phase shift keying (BPSK)-mark field, and the BPSK-mark .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,924,462 B2, hereinafter “Huang”) in view of Yang et al. (US 2017/0272976 A1, hereinafter “Yang”) and Tzannes et al. (US 2004/0047296 A1, hereinafter “Tzannes”).
Regarding claim 3, Huang discloses an operation method of an access point in a wireless local area network (LAN) based communication system, the operation method comprising: generating a wake-up packet including a legacy preamble and transmitting the wake-up packet, wherein the legacy preamble includes a short training field (STF), a long training field (LTF), a signal (SIG) field (see column 3 lines 31-48, HEW packet). Huang discloses all the subject matter but fails to mention a wake-up radio (WUR) physical layer convergence protocol (PDCP) protocol data unit (PDU). However, Yang from a similar field of endeavor discloses a wake-up radio (WUR) physical layer convergence protocol (PDCP) protocol data unit (PDU) (see para. 0109-0111). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Yang packet convergence protocol scheme into Huang wake-up packet. The method can be implemented in a packet transmitter. The motivation of doing this is to efficiently 
Regarding claim 4, Huang discloses wherein, when the station includes a primary connectivity radio (PCR) and a wake-up receiver (WURx), the legacy preamble is decodable by the PCR, and the WUR part is decodable by the WURx (see column 6 lines 29-51, decoding functions circuitry). 
Regarding claim 5, Huang discloses wherein the legacy preamble is transmitted through a 20MHz frequency band, and the WUR part is transmitted through a frequency band smaller than 20MHz (see column 3 lines 22-30, sub-channel bandwidth less than 20 MHz).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yang and Tzannes as applied to claim 3 above, and further in view of SUH et al. (US 2017/0303208 A1, hereinafter “SUH”).
Regarding claim 6, Huang, Yang and Tzannes disclose all the subject matter but fails to mention further comprising receiving from the station a WUR-poll frame . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yang and Tzannes as applied to claim 3 above, and further in view of Matsunaga et al. (US2016/0021612 A1, hereinafter “Matsunaga”).
Regarding claim 7, Huang, Yang and Tzannes disclose all the subject matter but fails to mention further comprising transmitting a data frame to the station after a wake-up delay time of the station from an end time of the wake-up packet. However, Matsunaga from a similar field of endeavor discloses further comprising transmitting a data frame to the station after a wake-up delay time of the station from an end time of the wake-up packet (see Figure 2, steps S10103, S104 and S105, after the end time of wakeup frame is completed, a data frame is transmitted; see also Figure 4A, after transmitting wakeup frame, a delay can be set such as backoff time before transmit data). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Matsunaga delayed data transmission scheme into Huang, Yang and Tzannes power saving scheme. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463